Claims 2-4, 7, 10-12, 16-18, 20-34, 36-39, 41-55, 58-59, 61-63, 66-67, 69-83, 85, 87-102, 104-116 are canceled.  Claims 1, 5-6, 8-9, 13-15, 19, 35, 40, 56-57, 60, 64-65, 68, 84, 86, 103 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 5-6, 8-9, 13-15, 19, drawn to a method of treating a patient having a nasal polyp, allergic rhinitis, asthma, or aspirin-exacerbated respiratory disease (AERD), the method comprising administering an Arachidonate 15-Lipooxygenase (ALOX15) inhibitor to the patient, classified in A61K 38/44.
II. Claims 35, 40, 56-57, 60, 64, drawn to a method of treating a patient with a therapeutic agent that treats or inhibits a respiratory disorder, wherein the patient is suffering from a respiratory disorder, the method comprising the steps and limitations recited in at least instant claim 35, classified in C12N 15/1137.
III. Claims 65, 68, 84, drawn to a method of identifying a human subject having an increased risk for developing a respiratory disorder, wherein the method comprises the steps and limitations recited in at least instant claim 65, classified in C12Q 1/6844.
IV. Claim 86, drawn to a method of detecting a human ALOX15 variant nucleic acid molecule in a human subject comprising assaying a sample obtained from the human subject to determine a nucleic acid molecule, classified in C12Q 1/68.
. Claim 103, drawn to a method of detecting the presence of a human ALOX15 Thr560Met variant polypeptide, classified in G01N 33/6818.
The inventions are independent or distinct, each from the other because:
The inventions of Groups I-V are patentably distinct because they are drawn to methods comprising different steps, elements, materials, and/or conditions having different effects.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the reasons are noted above.  Further, searching each invention and require at least searching components and/or materials that are structurally and/or materially different in different classes, using different search terms and/or queries; therefore, requiring serious search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
disorder (elect one of the following):
nasal polyp, allergic rhinitis, asthma, aspirin-exacerbated respiratory disease (AERD) (see claim 1);
ALOX15 inhibitor (elect one of the following):
antisense nucleic acid molecule, small interfering RNA (siRNA), short hairpin RNA (shRNA) that hybridizes to an ALOX15 mRNA, Cas protein and guide RNA (gRNA) that hybridizes to a gRNA recognition sequence within an ALOX15 genomic nucleic acid molecule (see claims 5, 56);
	if shRNA is elected, elect one of the following:
	SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO:
	13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16 (see claims 6, 57);
	if Cas protein and gRNA is elected, elect one of the following:
	a sequence from one of SEQ ID NOS: 19-43 (see claims 13, 64);

a nucleic acid molecule encoding ALOX15 Thr560Met, a nucleic acid molecule encoding Tyr139Cys, a nucleic acid molecule encoding Leu651fs, a nucleic acid molecule encoding Pro565Leu, a nucleic acid molecule encoding Asn658Lys, a nucleic acid molecule encoding Gly283Arg, a nucleic acid molecule encoding Val474Ala, a nucleic acid molecule encoding Gly422Arg, a nucleic acid molecule encoding Leu106fs, a genomic nucleic acid molecule having a nucleotide sequence comprising a thymine at a position corresponding to position 9,917 according to SEQ ID NO:?2, an mRNA molecule having a nucleotide sequence comprising a uracil at a position corresponding to position 1,693 according to SEQ ID NO:4, a cDNA molecule produced from an mRNA molecule, wherein the cDNA molecule has a nucleotide sequence comprising a thymine at a position corresponding to position 1,693 according to SEQ ID NO:6 (see claims,  19, 40, 68, 86).

The species are independent or distinct because each of the disorders noted above are distinct and different conditions and/or biomolecules noted above are structurally and/or functionally distinct having different properties.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 35, 65, 86, 103 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Marsha Tsay/Primary Examiner, Art Unit 1656